COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Estate of David Ray Angel, Deceased
Appellate case number:      01-22-00428-CV
Trial court case number:    471,700-402
Trial court:                Probate Court No. 3 of Harris County

       The record in this appeal was due to be filed on July 25, 2022. See TEX. R. APP. P.
35.1(a). The clerk’s record was filed on July 13, 2022, but no reporter’s record was filed.
On July 14, 2022, the official court reporter for the Probate Court at Law No. 3 of Harris
County, filed an “Information Sheet by Court Reporters” advising the Court that there is a
reporter’s record, but that appellant, Lisa Criswell, had not requested that the reporter’s
record be prepared.
       Accordingly, on July 27, 2022, the Clerk of this Court notified appellant that unless
she submitted written evidence that a reporter’s record was requested, and that appellant
paid or made arrangements to pay the fee for the preparation of the reporter’s record by
August 26, 2022, the Court may require appellant to file her brief and consider the appeal
without a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant has not responded to
the Clerk’s July 27, 2022 notice.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3. Appellant’s brief is
due to be filed no later than thirty days from the date of this order. See TEX. R. APP.
P. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_______
                    Acting individually  Acting for the Court

Date: ___October 25, 2022___________________